671 N.W.2d 577 (2003)
John H. KLOES, Relator,
v.
ADVANCE UNITED EXPRESSWAY, and Excalibur/MIGA, Respondents.
No. A03-1122.
Supreme Court of Minnesota.
November 18, 2003.
Rehearing Denied December 4, 2003.
John Thul, Cousineau, McGuire & Anderson, Chartered, Minneapolis, MN, for Respondents.
John H. Kloes, Vadnais Heights, MN, for Appellant.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 17, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
  /s/Russell A. Anderson
  Associate Justice